Citation Nr: 1454696	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to a rating in excess of 50 percent  for posttraumatic stress disorder (PTSD), to include an initial rating in excess of 10 percent prior to May 2008.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appeal issue has been continuously prosecuted since the original claim, received in March 2006.  While initially granting a 10 percent evaluation for PTSD by June 2007 Rating Decision, the RO granted a 50 percent evaluation by September 2008 Rating Decision, in response to a May 2008 claim for increase.  In October 2008, the Veteran reported hospitalization due to service-connected disability; a January 2009 Rating Decision granted a temporary and total evaluation from October to December 2008, pursuant to 38 C.F.R. § 4.29, and assigned a 50 percent evaluation thereafter.  In September 2009, the Veteran requested service connection for depression, which was granted and incorporated into the evaluation of PTSD by March 2010 Rating Decision-the 50 percent disability evaluation continued.  

Additional development is required.  In a July 2006 VA letter, the Veteran was specifically asked to provide the location and dates of treatment at any Veteran Centers.  No such information was received.  However, during a February 2007 VA examination, the examiner elicited a history of treatment at the Des Moines Veteran Center since mid-2006 and commented that no such records were in the claims file.  These counseling notes, constituting federal records in VA's constructive custody, are not yet a matter of record.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA's duty to assist necessitates that these records be incorporated into the Veteran's claims file and be evaluated in conjunction with the current appeal.  See 38 C.F.R. § 3.159(c)(2).  Per the May 2000 Frequently Asked Question-titled Vet Center Records, Constructive Custody-a signed and completed VA Form 21-4142 must be received from the Veteran in order to obtain the records.
Accordingly, the case is REMANDED for the following action:

1.  To the extent available, obtain all treatment records from the Des Moines Vet Center.  If unavailable, please document all appropriate attempts to obtain the records.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



